Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an amendment filed on 03/16/2021 for application number 16/536,639. Claims 1, 5 and 30 have been amended. Claims 1-30 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-14, 16-23, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (US 20120093101 A1; hereinafter “Dai”).

Regarding claim 1, Dai discloses a method of wireless communication of a user equipment (UE), comprising: 
receiving one or more positioning reference signal parameters from a base station ([0113] and Fig. 7, Step 700: a base station transmits configuration information to a UE; [0114] In this step, the configuration information includes a position collaboration cell set (the position collaboration cell set at least includes cell IDs), the generating cycle and initial subframe of the PRS, and the quantity of the subframe transmitted consecutively every time and bandwidth for transmitting the subframe consecutively every time; [0115] and Fig. 7, Step 701: the base station acquires a currently needed PRS sequence r.sub.(l, n.sub.s)(m’) with a length of 2.times.N.sub.RB.sup.PRS; [0116] and Fig. 7, Step 702: the base station determines the position of the PRS sequence r.sub.(l, n.sub.s)(m’) in a physical resource block; [0117] and Fig. 7, Step 703: the base station transmits the PRS sequence r.sub.(l, n.sub.s)(m’) at the determined physical resource position; the PRS sequence configuration is equivalent to positioning reference signal parameters); 
determining resource elements in a transmission bandwidth carrying multiple positioning reference signals based on the positioning reference signal parameters ([0117] and Fig. 7, Step 703: the base station transmits the PRS sequence r.sub.(l, n.sub.s)(m’) at the determined physical resource position; [0120] and Fig. 7, Step 704: the UE receives the PRS according to the configuration information of the base station and implements positioning; the receiving of multiple positioning reference signals based on the positioning reference signal parameters indicates determining resource elements in a transmission bandwidth carrying those multiple positioning reference signals),
wherein the determining the resource elements includes determining N consecutive symbol periods within a slot during which the multiple positioning reference signals are transmitted by the base station, N being an integer greater than 0, wherein the determining the N symbol periods include determining N1 consecutive symbol periods during which a first part of the multiple positioning reference signals are transmitted and N2 consecutive symbol periods during which a second part of the multiple positioning reference signals are transmitted, N1 and N2 each being an integer, a sum of N1 and N2 being equal to N, wherein the first part of the multiple positioning reference signals forms a first pattern and the second part of the multiple positioning reference signals forms a second pattern ([0099] (2) In an MBSFN subframe: [0100] the position of the PRS sequence r.sub.(l, n.sub.s)(m') in the configured physical resource k=6q+(5-l+v.sub.shift)mod 6 block, as shown in FIG. 5 is: l = [ 2 , 3 , 4 , 5 if n.sub.s mod 2 = 0], or [0 , 1 , 2 , 3 , 4 , 5 if n.sub.s mod 2 = 1] , q = 0 , 1 , K , 2 N.sub.RB,sup.PRS - 1 ##EQU00020##; [0101] wherein k is the index of a subcarrier on the OFDM symbol l; [0082] wherein n.sub.s is an index of a slot in a radio frame, l is the index of an OFDM symbol in a time slot; Fig. 5 of Dai illustrates N (=10) consecutive symbol periods comprising patterns for two sets of consecutive symbol periods in which the PRS (T) are transmitted in a resource block with 12 symbols (at positions I= 0-11 in time domain). This figure illustrates (a) a first part of PRS (T)  transmitted in evenly distributed N1 consecutive symbol periods (N1=4) on subcarriers 2 to 5 (counting from top down) at PRS positions I = 2 to 5 in time domain, and (b) a second part of PRS (T) transmitted in evenly distributed N2 consecutive symbol periods (N2=6) on subcarriers 0 to 5 (counting from top down) at PRS positions I = 6 to 11 in time domain; N1(=4) and N2(=6) each being an integer, a sum of N1 and N2 being equal to N(=10).); and 
providing feedback of the position information to the base station ([0120] and Fig. 7, Step 704: the UE receives the PRS according to the configuration information of the base station and implements positioning; [0121] After that, the UE will feedback the position information to the base station.). 
The positioning reference signal pattern in Fig. 5 of Dai is analogous to the pattern shown in Fig. 7 of the applicant’s disclosure. The applicant describes “[0064] and Fig. 7: In general, the positioning reference signals 710 are transmitted in N symbol periods 730 containing N1 symbol periods 732 and N2 symbol periods 736. In this example, the N symbol periods 730 is the symbol periods 720-0 . . . 720-8, where N is 9. The N1 symbol periods 732 contains the symbol periods 720-0 to 720-3, wherein N1 is 4. The N2 symbol periods 736 contains the symbol periods 720-4 to 720-8, where N2 is 5.” Similarly, Fig. 5 of Dai illustrates the N (=10) symbol periods in which the PRS (T) are transmitted in a resource block with 12 symbols (at positions I=0-11 in time domain); the first set of symbol periods at  positions I=2 to 5 in time domain where N1 is 4, and a second set of symbol periods at positions I=6 to 11 in time domain where N2 is 6, N1 and N2 each being an integer, a sum of N1 and N2 being equal to N, wherein the first part of the multiple positioning reference signals forms a first pattern and the second part of the multiple positioning reference signals forms a second pattern.
Although Dai does not explicitly disclose decoding symbols in the resource elements, a skilled person would recognize that the implementing of positioning and sending feedback of the position information to the base station suggests that the UE decodes the symbols in the resource elements based on the received configuration information including one or more positioning reference signal parameters. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dai accordingly to derive the limitations of claim 1, because the modification uses prior art elements according to their established functions to produce a predictable result of decoding symbols in the resource elements. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification to ensure the realization of the positioning function of the PRS.

Regarding claim 2, Dai discloses the limitations of claim 1 as set forth and Dai further discloses receiving an indication indicating whether the multiple positioning reference signals are transmitted from one antenna port or two antenna ports at the base station, wherein the decoding the symbols is based on whether the multiple positioning reference signals are transmitted from one antenna port or two antenna ports ([0004] The LTE system supports the application of a 4-antenna Multiple-Input Multiple-Output (MIMO) system, and a corresponding antenna port #0, antenna port #1, antenna port #2 and antenna port #3 use full-bandwidth Cell-Specific Reference Signals (CRSs); [0104] and Fig. 6, Step 602: Transmitting the PRS sequence r.sub.(l, n.sub.s)(m') at the determined physical resource position; [0074] wherein n.sub.s is an index of a slot in a radio frame, l is the index of an OFDM symbol in a slot; [0105] wherein the PRS sequence r.sub.(l, n.sub.s)(m') is mapped to the complex modulation symbol a.sub.(k, l).sup.(p) in the slot n.sub.s of the antenna port p and then is transmitted, there is a.sub.(k, l).sup.(p)=r.sub.(l, n.sub.s)(m'), which represents that the PRS sequence r.sub.(l, n.sub.s)(m’) is transmitted on the carrier k on the l.sup.th OFDM in the n.sub.s.sup.th slot of the antenna port p; thus the configuration information sent to the UE includes whether the multiple positioning reference signals are transmitted from one antenna port or two antenna ports at the base station.).
Regarding claim 3, Dai discloses the limitations of claim 1 as set forth and Dai further discloses wherein the transmission bandwidth is a portion of a bandwidth of a carrier used for communication between the UE and the base station ([0081] the PRS sequence r.sub.(l, n.sub.s)(m) in this embodiment is defined according to the following formula: … [0082] wherein n.sub.s is an index of a slot in a radio frame, l is the index of an OFDM symbol in a time slot, N.sub.RB.sup.max,DL is the maximum downlink bandwidth; [0085] Then, the currently needed PRS sequence r.sub.(l, n.sub.s)(m’) is intercepted from the PRS sequence r.sub.(l, n.sub.s)(m), wherein m'=q+h, wherein q = 0,1,K,2N.sub.RB.sup.PRS - 1, wherein N.sub.RB.sup.PRS is the PRS bandwidth configured by high layer signaling, and h=N.sub.RB.sup.max,DL-N.sub.RB.sup.PRS, or, h=(N.sub.RB.sup.max,DL-N.sub.RB.sup.PRS).times.2, the intercepted length depends on the scope of q, and h represents the starting position of intercepting; thus the transmission bandwidth for PRS sequence is a portion of the maximum downlink bandwidth (= a bandwidth of a carrier) used for communication between the UE and the base station).  

Regarding claim 4, Dai discloses the limitations of claim 3 as set forth and Dai further discloses wherein the one or more positioning reference signal parameters are configured by a higher layer, wherein the one or more positioning reference signal parameters specify a starting resource block of the transmission bandwidth and the transmission bandwidth, wherein the determining the resource elements includes determining a number of consecutive resource blocks whose bandwidth constitutes the transmission bandwidth based on the one or more positioning reference signal parameters ([0081] the PRS sequence r.sub.(l, n.sub.s)(m) in this embodiment is defined according to the following formula: … [0082] wherein n.sub.s is an index of a slot in a radio frame, l is the index of an OFDM symbol in a time slot, N.sub.RB.sup.max,DL is the maximum downlink bandwidth; [0085] Then, the currently needed PRS sequence r.sub.(l, n.sub.s)(m’) is intercepted from the PRS sequence r.sub.(l, n.sub.s)(m), wherein m'=q+h, wherein q = 0,1,K,2N.sub.RB.sup.PRS - 1, wherein N.sub.RB.sup.PRS is the PRS bandwidth configured by high layer signaling, and h=N.sub.RB.sup.max,DL-N.sub.RB.sup.PRS, or, h=(N.sub.RB.sup.max,DL-N.sub.RB.sup.PRS).times.2, the intercepted length (= a number of consecutive resource blocks) depends on the scope of q, and h represents the starting position (= a starting resource block of the transmission bandwidth) of intercepting; thus the transmission bandwidth for PRS sequence is represented by a number of consecutive resource blocks whose bandwidth constitutes the transmission bandwidth based on the one or more positioning reference signal parameters.).   

Regarding claim 5, Dai discloses the limitations of claim 1 as set forth and Dai further discloses wherein the resource elements are in the N consecutive symbol periods with a same starting resource block and within the transmission bandwidth ([0099] (2) In an MBSFN subframe: [0100] the position of the PRS sequence r.sub.(l, n.sub.s)(m') in the configured physical resource k=6q+(5-l+v.sub.shift)mod 6 block, as shown in FIG. 5 is: l = [ 2 , 3 , 4 , 5 if n.sub.s mod 2 = 0], or [0 , 1 , 2 , 3 , 4 , 5 if n.sub.s mod 2 = 1] , q = 0 , 1 , K , 2 N.sub.RB,sup.PRS - 1 ##EQU00020##; [0101] wherein k is the index of a subcarrier on the OFDM symbol l; [0082] wherein n.sub.s is an index of a slot in a radio frame, l is the index of an OFDM symbol in a time slot; thus Fig. 5 illustrates the N (=10) symbol periods in which the PRS (T) are transmitted in a subframe with 12 symbols (at positions 0-11 in time domain), wherein the resource elements are in the N consecutive symbol periods (N=10) with a same starting resource block and within the transmission bandwidth). 

Regarding claim 6, Dai discloses the limitations of claim 5 as set forth and Dai further discloses wherein resource elements in the N consecutive symbol periods are mapped to consecutive physical sources in time domain within a slot (Fig. 5: this figure illustrates that each set of consecutive symbol periods with PRS (T) are mapped to consecutive physical sources in time domain within a slot.).  

Regarding claim 7, Dai discloses the limitations of claim 5 as set forth and Dai further discloses wherein resource elements in the N consecutive symbol periods are mapped to non-consecutive physical sources in time domain within a slot ([0094] (1) In a non-MBSFN frame: [0095] when the cyclic prefix of a system is a normal cyclic prefix, the position of the PRS sequence r.sub.(l, n.sub.s)(m’) in the configured physical resource block is: k = 6 q + ( 6 - l + v shift ) mod 6 ##EQU00018## l = [ 3 , 5 , 6 if n s mod 2 = 0 1 , 2 , 3 , 5 , 6 if n.sub.s mod 2 = 1 and ( p = 0 , 1 ) 2 , 3 , 5 , 6 if n.sub.s mod 2 = 1 and ( p = 0 , 1 , 2 , 3 ) , q = 0 , 1 , K , 2 N RB PRS - 1 ##EQU00018.2##; [0096] wherein k is the index of a subcarrier on the OFDM symbol l; [0097] when the cyclic prefix of a system is an extended cyclic prefix, the position of the PRS sequence r.sub.(l, n.sub.s)(m’) in the configured physical resource block is: k = 6 q + ( 6 - l + v shift ) mod 6 ##EQU00019## l = [ 3 , 5 , 6 if n s mod 2 = 0 1 , 2 , 3 , 5 , 6 if n.sub.s mod 2 = 1 and ( p = 0 , 1 ) 2 , 3 , 5 , 6 if n.sub.s mod 2 = 1 and ( p = 0 , 1 , 2 , 3 ) , q = 0 , 1 , K , 2 N RB PRS - 1 ##EQU00019.2##; [0098] wherein k is the index of a subcarrier on the OFDM symbol l; Figs. 4a and 4b illustrate similar cases wherein the first set of consecutive symbol periods and the second set of consecutive symbol periods with PRS are mapped to non-consecutive physical sources in time domain within a slot.).  .  

Regarding claim 8, Dai discloses the limitations of claim 5 as set forth and Dai further discloses wherein in the N1 consecutive symbol periods, each positioning reference signal of the first part of the multiple positioning reference signals occupies a subcarrier different from subcarriers occupied by other multiple positioning reference signals of the first part of the multiple positioning reference signals (Fig. 5: each positioning reference signal of the first part of the multiple positioning reference signals occupies a subcarrier different from subcarriers occupied by other multiple positioning reference signals of the first part of the multiple positioning reference signals.).

Regarding claim 9, Dai discloses the limitations of claim 8 as set forth and Dai further discloses wherein positioning reference signals in each symbol period of the N1 consecutive symbol periods are evenly distributed on subcarriers of the transmission bandwidth (Fig. 5: this figure illustrates that positioning reference signals (T) in each symbol period of the N1 consecutive symbol periods are evenly distributed on subcarriers of the transmission bandwidth).  

Regarding claim 10, Dai discloses the limitations of claim 8 as set forth and Dai further discloses wherein the N1 consecutive symbol periods correspond to respective N1 segments of the transmission bandwidth that do not overlap with each other, wherein in each of the N1 consecutive symbol periods a portion of the first part of the multiple positioning reference signals is evenly distributed on subcarriers of a respective segment of the transmission bandwidth corresponding to the each symbol period (Fig. 5: this figure illustrates evenly distributed non-overlapping N1 (=4) consecutive symbol periods corresponding to N1(=4) segments of the transmission bandwidth at subcarriers 2-5 that do not overlap with each other..).    

Regarding claim 11, Dai discloses the limitations of claim 5 as set forth and Dai further discloses wherein subcarriers occupied by the first part of the multiple positioning reference signals in each of the N1 consecutive symbol periods are the same and are evenly distributed in a segment of the transmission bandwidth (Fig. 5: this figure illustrates that subcarriers (2 to 5) occupied by the first part of the multiple positioning reference signals in each of the N1 (=4) consecutive symbol periods are the same and are evenly distributed in a segment of the transmission bandwidth.).      

Regarding claim 12, Dai discloses the limitations of claim 5 as set forth and Dai further discloses wherein subcarriers occupied by the first part of the multiple positioning reference signals transmitted in the N1 consecutive symbol periods are a subset of subcarriers occupied by the second part of the multiple positioning reference signals transmitted in the N2 consecutive symbol periods, wherein positioning reference signals in each symbol period of the N2 consecutive symbol periods are evenly distributed on subcarriers of the transmission bandwidth (Fig. 5: this figure illustrates that the subcarriers (2-5) occupied by the first part of the multiple positioning reference signals transmitted in the N1 (=4) consecutive symbol periods are a subset of subcarriers (0-5) occupied by the second part of the multiple positioning reference signals transmitted in the N2 consecutive symbol periods.). 
Although Dai does not explicitly disclose “wherein subcarriers occupied by the second part of the multiple positioning reference signals transmitted in the N2 consecutive symbol periods are a subset of subcarriers occupied by the first part of the multiple positioning reference signals transmitted in the N1 consecutive symbol periods”, this is simply a design implementation choice that can be easily selected by a person of ordinary skill in the art based on the above teaching from Dai.

Regarding claim 13, Dai discloses the limitations of claim 5 as set forth and Dai further discloses wherein subcarriers occupied by the second part of the multiple positioning reference signals transmitted in the N2 consecutive symbol periods at least partially overlap with subcarriers occupied by the first part of the multiple positioning reference signals transmitted in the N1 consecutive symbol periods, wherein a portion of the second part of the multiple positioning reference signals is evenly distributed on subcarriers of the transmission bandwidth in each of the N2 consecutive symbol periods (Fig. 5: this figure illustrates subcarriers (0-5) occupied by the second part of the multiple positioning reference signals transmitted in the N2 consecutive symbol periods at least partially overlap with subcarriers (2-5) occupied by the first part of the multiple positioning reference signals transmitted in the N1 consecutive symbol periods, wherein a portion of the second part of the multiple positioning reference signals is evenly distributed on subcarriers of the transmission bandwidth in each of the N2 consecutive symbol periods.). 

Regarding claim 14, Dai discloses the limitations of claim 5 as set forth and Dai further discloses wherein a density of the first part of the multiple positioning reference signals in the N1 consecutive symbol periods is the same as a density of the second part of the multiple positioning reference signals in the N2 consecutive symbol periods (Fig. 5: this figure illustrates that the density of the first part of the multiple positioning reference signals in the N1 consecutive symbol periods is the same as a density of the second part of the multiple positioning reference signals in the N2 consecutive symbol periods.).

Regarding claim 16, Dai discloses the limitations of claim 5 as set forth and Dai further discloses wherein the N consecutive symbol periods are in a slot, the method further comprising: receiving a down link control channel in symbol periods of the slot other than the N consecutive symbol periods ([0041] when the PRS sequence and data carried by a physical downlink control channel (PDCCH) are transmitted on the same bandwidth, only the data carried by the PDCCH is transmitted; [0043] when the PRS sequence and data carried by a Physical Downlink Shared Channel (PDSCH) are transmitted on the same bandwidth, a carrier mapped with PRS is avoided when mapping PDSCHs of R10 and R9 versions onto carriers; Fig. 5: thus a slot carrying PRS (T) includes transmission of only a down link control channel (PDCCH) in symbol periods of the slot other than the N consecutive symbol periods carrying PRS.). 

Regarding claim 17, Dai discloses the limitations of claim 16 as set forth and Dai further discloses determining that symbol periods in the slot other than the N consecutive symbol periods and symbol periods used for the down link control channel are not used for transmission within the transmission bandwidth ([0041] when the PRS sequence and data carried by a physical downlink control channel (PDCCH) are transmitted on the same bandwidth, only the data carried by the PDCCH is transmitted; indicating that nothing else is transmitted on the subcarriers in the slots carrying PRS and PDCCH.).  

Regarding claim 18, Dai discloses the limitations of claim 5 as set forth and Dai further discloses wherein a sum of N1 and N2 is less than or equal to 14 and is greater than or equal to 2, or wherein N1 is greater than or equal to 2, N1 is less than or equal to 12 (Fig. 5: this figure illustrates PRS sequence wherein a sum of N1 and N2 (N=10) is less than or equal to 14 and is greater than or equal to 2, or wherein N1(=4) is greater than or equal to 2, N1 is less than or equal to 12.).  

Regarding claims 19 and 20, Dai discloses the limitations of claim 5 as set forth and Dai further discloses wherein the determining the N symbol periods includes determining an index of a first symbol period of the N consecutive symbol periods in a first slot of a transmission burst, wherein the first symbol period is selected from a set of predetermined symbol periods within a slot ([0086] With the second way, the r.sub.(l, n.sub.s)(m) sequence is generated according to the maximum length N.sub.RB.sup.max,DL and then the starting position of intercepting from r.sub.(l, n.sub.s)(m) is limited by h.ltoreq.(N.sub.RB.sup.max,DL-N.sub.RB.sup.PRS).times.2; [0087] In such way, when the PRS sequence r.sub.l,n.sub.s(m') is intercepted, the interception may be started from a fixed position of the PRS sequence, r.sub.(l,n.sub.s)(m), and the interception may also be implemented dynamically according to the bandwidth of the current PRS. If N.sub.RB.sup.max, DL=N.sub.RB.sup.PRS, i.e. h=0, then the interception may be started from the starting position of the PRS sequence r.sub.(l, n.sub.s)(m). If h=(N.sub.RB.sup.max,DL-N.sub.RB.sup.PRS).times.2, then the interception may be started from the ending position of the PRS sequence r.sub.l,n.sub.s(m), i.e. deducting the PRS sequence with the unnecessary length from the starting position; thus as shown in Fig. 5, the first symbol period is selected from a set of predetermined symbol periods within a slot).  

Regarding claim 21, Dai discloses the limitations of claim 5 as set forth and Dai further discloses determining N consecutive symbol periods in one or more second slots during which the multiple positioning reference signals are repeatedly transmitted, the one or more second slots being subsequent and consecutive to the first slot; receiving the multiple positioning reference signals in the N consecutive symbol periods in the one or more second slots; and determining that the first slot and the one or more second slots form one of a plurality of positioning reference signal transmission occasions within a transmission burst ([0003] As shown in FIG. 1, a 10 ms radio frame comprises twenty slots of a length of 0.5 ms, which are numbered #0-#19. A slot 2i and slot 2i+1 comprise a subframe i of a length of 1 ms; [0088] In the second way, a PRS sequence r.sub.(l, n.sub.s)(m) with the maximum downlink bandwidth length is generated first, and then a PRS sequence r.sub.(l, n.sub.s)(m’) with the currently needed length of bandwidth is intercepted from the PRS sequence r.sub.(l, n.sub.s)(m); [0082] wherein n.sub.s is an index of a slot in a radio frame, l is the index of an OFDM symbol in a time slot; thus PRS may be transmitted in a burst covering multiple consecutive slots).   

Regarding claim 22, Dai discloses the limitations of claim 21 as set forth and Dai further discloses wherein the plurality of positioning reference signal transmission occasions are periodic ([0003] As shown in FIG. 1, a 10 ms radio frame comprises twenty slots of a length of 0.5 ms, which are numbered #0-#19. A slot 2i and slot 2i+1 comprise a subframe i of a length of 1 ms; [0041] when the PRS sequence and data carried by a physical downlink control channel (PDCCH) are transmitted on the same bandwidth, only the data carried by the PDCCH is transmitted; [0043] when the PRS sequence and data carried by a Physical Downlink Shared Channel (PDSCH) are transmitted on the same bandwidth, a carrier mapped with PRS is avoided when mapping PDSCHs of R10 and R9 versions onto carriers; thus some slots carry PRS and PDCCH, and other slots carry PDSCH but no PRS; [0088] In the second way, a PRS sequence r.sub.(l, n.sub.s)(m) with the maximum downlink bandwidth length is generated first, and then a PRS sequence r.sub.(l, n.sub.s)(m’) with the currently needed length of bandwidth is intercepted from the PRS sequence r.sub.(l, n.sub.s)(m); [0082] wherein n.sub.s is an index of a slot in a radio frame, l is the index of an OFDM symbol in a time slot; thus the pattern shown in Fig. 5 for transmitting positioning reference signal (T) transmission occasions may be periodically repeated in subsequent slots, because the presence of PRS can be selected on a slot by slot basis.). 

Regarding claim 23, Dai discloses the limitations of claim 21 as set forth and Dai further discloses wherein the plurality of positioning reference signal transmission occasions are aperiodic, wherein the plurality of positioning reference signal transmission occasions are semi-persistent ([0003] As shown in FIG. 1, a 10 ms radio frame comprises twenty slots of a length of 0.5 ms, which are numbered #0-#19. A slot 2i and slot 2i+1 comprise a subframe i of a length of 1 ms; [0041] when the PRS sequence and data carried by a physical downlink control channel (PDCCH) are transmitted on the same bandwidth, only the data carried by the PDCCH is transmitted; [0043] when the PRS sequence and data carried by a Physical Downlink Shared Channel (PDSCH) are transmitted on the same bandwidth, a carrier mapped with PRS is avoided when mapping PDSCHs of R10 and R9 versions onto carriers; thus some slots carry PRS and PDCCH, and other slots carry PDSCH but no PRS; [0088] In the second way, a PRS sequence r.sub.(l, n.sub.s)(m) with the maximum downlink bandwidth length is generated first, and then a PRS sequence r.sub.(l, n.sub.s)(m’) with the currently needed length of bandwidth is intercepted from the PRS sequence r.sub.(l, n.sub.s)(m); [0082] wherein n.sub.s is an index of a slot in a radio frame, l is the index of an OFDM symbol in a time slot; thus the pattern shown in Fig. 5 for transmitting positioning reference signal (T) transmission occasions may be aperiodically repeated in subsequent slots, because the presence of PRS can be selected on a slot by slot basis.). 

Regarding claim 27, Dai discloses the limitations of claim 5 as set forth and Dai further discloses wherein the determining the resource elements includes: determining that a subcarrier spacing between two adjacent positioning reference signals in each of the N1 consecutive symbol periods are Sf subcarriers, Sf being an integer greater than 0; and determining a respective location of a subcarrier carrying a positioning reference signal and that is relative to a first subcarrier of a starting resource block of the transmission bandwidth in each of the N1 consecutive symbol periods, wherein N1 is greater than or equal to 1 and is less than or equal to Sf, or wherein N1 is further greater than or equal to Sf/2 and Sf is 2, 4, 6, 8, or 12, or wherein N1 is further an integer greater than or equal to Sf/2 and Sf is 1 or 3 (Fig. 5: : this figure illustrates PRS sequence wherein N1= 4 and Sf=1, which satisfies the condition wherein N1 is further greater than or equal to Sf/2 and Sf is 2, 4, 6, 8, or 12, or wherein N1 is further an integer greater than or equal to Sf/2 and Sf is 1 or 3.). The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses at least one of the species which anticipates the genus (MPEP 2131.02).

Regarding claim 28, Dai discloses the limitations of claim 27 as set forth and Dai further discloses determining a subcarrier shift based on the positioning reference signal parameters; determining consecutive symbol period indices of the N1 symbol periods within a slot; and determining a location of a subcarrier carrying a positioning reference signal that is relative to a first subcarrier of a starting resource block of the transmission bandwidth in a particular symbol period of the N1 symbol periods as Sf* m + (l + Vshift) mod Sf, wherein m is an integer between 0 and ((12/Sf)*B - 1) inclusive, B is a number of resource blocks within the transmission bandwidth, l is a symbol period index of the particular symbol period in the N1 consecutive symbol periods and starts from 0, Vshift is the subcarrier shift as specified by the positioning reference signal parameters ([0089] and Fig. 6, Step 601: determining the position of the PRS sequence r.sub.(l, n.sub.s)(m’) in a physical resource block. The specific method for realizing this step is: [0090] first, acquiring the initial frequency domain position v.sub.shift of the PRS sequence r.sub.(l, n.sub.s)(m’): …; [0091] wherein every radio frame generates a pseudorandom sequence c(i'') according to c.sub.init=N.sub.Cell.sup.ID (N.sub.Cell.sup.ID is the identity of a cell), here the initial frequency domain position v.sub.shift (= frequency shift) of the PRS in the physical resource block is generated randomly; [0099] (2) In an MBSFN subframe: [0100] the position of the PRS sequence r.sub.(l, n.sub.s)(m') in the configured physical resource k=6q+(5-l+v.sub.shift)mod 6 block, as shown in FIG. 5 is: l = [ 2 , 3 , 4 , 5 if n.sub.s mod 2 = 0], or [0 , 1 , 2 , 3 , 4 , 5 if n.sub.s mod 2 = 1] , q = 0 , 1 , K , 2 N.sub.RB,sup.PRS - 1 ##EQU00020##; [0101] wherein k is the index of a subcarrier on the OFDM symbol l; [0082] wherein n.sub.s is an index of a slot in a radio frame, l is the index of an OFDM symbol in a time slot; Fig. 5: Fig. 5 illustrates PRS sequence wherein N1= 4, and Sf=1, and the location of PRS symbols illustrated is the same as that determined by the applicant’s first formula, i.e., Sf* m + (l + Vshift) mod Sf, when m=0 and Vshift = 0; and N2= 6, and Sf=1, and the location of the second part of PRS symbols illustrated is the same as that determined by the applicant’s first formula, i.e., Sf* m + (l + Vshift) mod Sf, when m=0 and Vshift =2, wherein m is an integer between 0 and ((12/Sf)*B - 1) inclusive, B is a number of resource blocks within the transmission bandwidth.). The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses at least one of the species (i.e., Sf* m + (l + Vshift) mod Sf,) which anticipates the genus (MPEP 2131.02).
Although Dai does not explicitly disclose the various expressions claimed by the applicant for determining a location of a subcarrier carrying a positioning reference signal using a subcarrier shift based on the positioning reference signal parameters, these are obvious variations of the expressions used in Dai, and are simply design implementation choices that can be easily selected by a person of ordinary skill in the art based on the above teaching from Dai.

Regarding claim 29, Dai discloses the limitations of claim 27 as set forth and Dai further discloses determining first consecutive symbol period indices of the N1 symbol periods; determining second consecutive symbol period indices of the N2 symbol periods; determining that locations of subcarriers carrying positioning reference signals that are relative to a first subcarrier of a starting resource block of the transmission bandwidth in a particular symbol period of the N2 symbol periods are the same as locations of subcarriers carrying positioning reference signals in a particular symbol period of the N1 consecutive symbol periods having a relative symbol period index of q mod N1  wherein q is a relative symbol period index of the particular symbol period in the N2 consecutive symbol periods and starts from 0 (Fig. 5: this figure illustrates PRS sequence with patterns for two sets of consecutive symbol periods in which the PRS (T) are transmitted, wherein N2 symbol period locations relative to the N1 symbol periods are the same for each subcarrier.). 

Claim 30 is rejected on the same grounds set forth in the rejection of claim 1. Claim 30 recites similar features as in claim 1, from the perspective of an apparatus for a UE.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dai in view of Lin et al. (US 20190215121 A1; hereinafter “Lin”).

Regarding claim 15, Dai discloses the limitations of claim 5 as set forth. But Dai does not explicitly disclose wherein a density of the first part of the multiple positioning reference signals in the N1 consecutive symbol periods is different from a density of the second part of the multiple positioning reference signals in the N2 consecutive symbol periods.  
But, in the same field of endeavor, Lin discloses wherein a density of the first part of the multiple positioning reference signals in the N1 consecutive symbol periods is different from a density of the second part of the multiple positioning reference signals in the N2 consecutive symbol periods ([0099], 0096], and Figs. 9 and 10: these figures provide examples of scenarios when a density of the first part of the multiple positioning reference signals in the N1 consecutive symbol periods is different from a density of the second part of the multiple positioning reference signals in the N2 consecutive symbol periods).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dai as applied to claim 5, based on the above teaching from Lin, to derive the limitations of claim 15, because the modification uses prior art elements according to their established functions to produce a predictable result of transmitting different PRS densities in the first part and the second part. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable UE capability to optimize the use of resources for PRS and control channel based on channel conditions.

 Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Dai in view of Zhou et al. (US 20190373450 A1; supported by provisional application 62/680,983 filed on June 5, 2018; hereinafter “Zhou”).

Regarding claim 24, Dai discloses the limitations of claim 21 as set forth. But Dai does not disclose wherein the multiple positioning reference signals in the first slot of a transmission burst and the multiple positioning reference signals in the one or more second slots in the same transmission burst are transmitted using different downlink transmission filters.
However, in the same field of endeavor, Zhou discloses downlink transmission beams associated with a TCI state or a spatial filter for each transmission slot ([0133] Beamforming, which may also be referred to as spatial filtering, directional transmission, or directional reception, is a signal processing technique that may be used at a transmitting device or a receiving device (e.g., a base station 105 or a UE 115) to shape or steer an antenna beam (e.g., a transmit beam or receive beam) along a spatial path between the transmitting device and the receiving device; [0151] Each transmit and receive beam may have an associated TCI state. The base station 105 may indicate a downlink transmission beam based on antenna ports and QCL information that may be indicated by a TCI state; [0161] In case 3, the UE 115 may use a downlink shared channel TCI state that follows that of a CORESET with the lowest identifier (ID) in the activated BWP and in the latest slot with a monitored search space configured; supported by provisional application 62/680,983 paragraphs [0119], [0137], and [0146]). Based on this teaching a skilled person would be able to determine that each slot may be associated with a different TCI state (or a spatial filter) compared to the previous slot).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dai as applied to claim 21, based on the above teaching from Zhou, to derive the limitations of claim 24, because the modification uses prior art elements according to their established functions to produce a predictable result of multiple positioning reference signals in the first slot of a transmission burst and the multiple positioning reference signals in the one or more second slots in the same transmission burst are transmitted using different downlink transmission filters. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable UE capability to optimize the use of activated physical downlink shared channel (PDSCH) transmission configuration indicator (TCI) states (or beamforming) relative to the activated control resource set (CORESET) TCI states.

Regarding claim 25, Dai discloses the limitations of claim 21 as set forth. But Dai does not disclose wherein the multiple positioning reference signals in the first slot of a transmission burst and the multiple positioning reference signals in the one or more second slots in the same transmission burst are transmitted using a same downlink transmission filter.  
However, in the same field of endeavor, Zhou discloses downlink transmission beams associated with a TCI state or a spatial filter for each transmission slot ([0133] Beamforming, which may also be referred to as spatial filtering, directional transmission, or directional reception, is a signal processing technique that may be used at a transmitting device or a receiving device (e.g., a base station 105 or a UE 115) to shape or steer an antenna beam (e.g., a transmit beam or receive beam) along a spatial path between the transmitting device and the receiving device; [0151] Each transmit and receive beam may have an associated TCI state. The base station 105 may indicate a downlink transmission beam based on antenna ports and QCL information that may be indicated by a TCI state; [0161] In case 3, the UE 115 may use a downlink shared channel TCI state that follows that of a CORESET with the lowest identifier (ID) in the activated BWP and in the latest slot with a monitored search space configured; supported by provisional application 62/680,983 paragraphs [0119], [0137], and [0146]). Based on this teaching a skilled person would be able to determine that each slot may be associated with the same TCI state (or a spatial filter) compared to the previous slot.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dai as applied to claim 21, based on the above teaching from Zhou, to derive the limitations of claim 25, because the modification uses prior art elements according to their established functions to produce a predictable result of multiple positioning reference signals in the one or more second slots in the same transmission burst transmitted using a same downlink transmission filter. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable UE capability to support fewer activated physical downlink shared channel (PDSCH) transmission configuration indicator (TCI) states than activated control resource set (CORESET) TCI states.

Regarding claim 26, Dai discloses the limitations of claim 21 as set forth. But Dai does not disclose receiving, within a slot, positioning reference signals in each of a plurality of N consecutive symbol periods transmitted using a respective different downlink transmission filter.  
However, in the same field of endeavor, Zhou discloses downlink transmission beams associated with a TCI state or a spatial filter for each transmission slot ([0133] Beamforming, which may also be referred to as spatial filtering, directional transmission, or directional reception, is a signal processing technique that may be used at a transmitting device or a receiving device (e.g., a base station 105 or a UE 115) to shape or steer an antenna beam (e.g., a transmit beam or receive beam) along a spatial path between the transmitting device and the receiving device; [0151] Each transmit and receive beam may have an associated TCI state. The base station 105 may indicate a downlink transmission beam based on antenna ports and QCL information that may be indicated by a TCI state; [0161] In case 3, the UE 115 may use a downlink shared channel TCI state that follows that of a CORESET with the lowest identifier (ID) in the activated BWP and in the latest slot with a monitored search space configured; supported by provisional application 62/680,983 paragraphs [0119], [0137], and [0146]). Based on this teaching a skilled person would be able to determine that within a slot, positioning reference signals in each of a plurality of N consecutive symbol periods transmitted using a respective different downlink transmission filter.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dai as applied to claim 21, based on the above teaching from Zhou, to derive the limitations of claim 26, because the modification uses prior art elements according to their established functions to produce a predictable result of receiving, within a slot, positioning reference signals in each of a plurality of N consecutive symbol periods transmitted using a respective different downlink transmission filter. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable UE capability to optimize the use of activated physical downlink shared channel (PDSCH) transmission configuration indicator (TCI) states (or beamforming) relative to the activated control resource set (CORESET) TCI states.

Response to Arguments
Applicant's arguments have been considered but are not persuasive or moot because the amendments necessitated new grounds of rejection.

Regarding claim 1, the applicant argues that “Dai does not show that the PRSs transmitted on OFDM symbols 2 to 11 of a slot are formed with two parts having two respective patterns. Therefore, Dai does not teach or suggest the determining the N symbol periods [within a slot] include determining N1 consecutive symbol periods during which a first part of the multiple positioning reference signals are transmitted and N2 consecutive symbol periods during which a second part of the multiple positioning reference signals are transmitted, ... wherein the first part of the multiple positioning reference signals form a first pattern and the second part of the multiple positioning reference signals form a second pattern recited in the amended claim 1”.
The examiner respectfully disagrees. Fig. 5 of Dai illustrates N (=10) consecutive symbol periods comprising patterns for two sets of consecutive symbol periods in which the PRS (T) are transmitted in a resource block with 12 symbols (at positions I= 0-11 in time domain). This figure illustrates (a) a first part of PRS (T)  transmitted in evenly distributed N1 consecutive symbol periods (N1=4) on subcarriers 2 to 5 (counting from top down) at PRS positions I = 2 to 5 in time domain, and (b) a second part of PRS (T) transmitted in evenly distributed N2 consecutive symbol periods (N2=6) on subcarriers 0 to 5 (counting from top down) at PRS positions I = 6 to 11 in time domain; N1(=4) and N2(=6) each being an integer, a sum of N1 and N2 being equal to N(=10).
The positioning reference signal pattern in Fig. 5 of Dai is analogous to the pattern shown in Fig. 7 of the applicant’s disclosure. The applicant describes “[0064] and Fig. 7: In general, the positioning reference signals 710 are transmitted in N symbol periods 730 containing N1 symbol periods 732 and N2 symbol periods 736. In this example, the N symbol periods 730 is the symbol periods 720-0 . . . 720-8, where N is 9. The N1 symbol periods 732 contains the symbol periods 720-0 to 720-3, wherein N1 is 4. The N2 symbol periods 736 contains the symbol periods 720-4 to 720-8, where N2 is 5.” Similarly, Fig. 5 of Dai illustrates the N (=10) symbol periods in which the PRS (T) are transmitted in a resource block with 12 symbols (at positions I=0-11 in time domain); the first set of symbol periods at  positions I=2 to 5 in time domain where N1 is 4, and a second set of symbol periods at positions I=6 to 11 in time domain where N2 is 6, N1 and N2 each being an integer, a sum of N1 and N2 being equal to N, wherein the first part of the multiple positioning reference signals forms a first pattern and the second part of the multiple positioning reference signals forms a second pattern.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Fischer (US 9482742 B1) – Positioning reference signal (PRS) generation for multiple transmit antenna systems.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471